   Case 1:19-cr-00348-ELR-CMS Document 24 Filed 12/09/19 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


UNITED STATES OF AMERICA

        v.                                                         CRIMINAL CASE:
                                                                   1:19-CR-348-ELR-CMS
CANDIDO ARNAU



      MOTION TO SUPPRESS EVIDENCE GAINED FROM
    WARRANTLESS SEIZURE/TRAFFIC STOP OF CANDIDO
    ARNAU ON AUGUST 14, 2019, THE DATE OF HIS ARREST

        COMES NOW CANDIDO ARNAU, by and through undersigned

counsel and hereby moves the Court to suppress evidence gained from his

warrantless seizure on August 14, 2019, the date of his arrest.                                                  Such

evidence may include Mr. Arnau’s post-arrest statement, the alleged

consent searches of 8 cellular telephones and a pickup truck, and other

resulting evidence as may be determined were the fruits of the warrantless

seizure. In support of this motion, we show the Court the following:

        1. Candido Arnau was arrested on August 14, 2019 by multiple law

             enforcement agents.

        2. Prior to his arrest, Mr. Arnau was pulled over for a traffic stop by

             a law enforcement officer that was coordinating efforts with



  Federal Defender Program, Inc., 1500 Centennial Tower, 101 Marietta Street, NW, Atlanta, Georgia 30303, 404-688-7530
                                                                                                                    Page 1
   Case 1:19-cr-00348-ELR-CMS Document 24 Filed 12/09/19 Page 2 of 4



             federal agents. There was no warrant at the time of his seizure.

             ARGUMENT AND CITATION OF AUTHORITY

        Temporary detention of individuals during the stop of an automobile

by the police, even if only for a brief period and for a limited purpose,

constitutes a "seizure" of "persons" within the meaning of the Fourth

Amendment. See Delaware v. Prouse, 440 U.S. 648, 653 (1979); United States

v. Martinez Fuerte, 428 U.S. 543, 556 (1976); United States v. Brignoni Ponce,

422 U.S. 873, 878 (1975). An automobile stop is thus subject to the

constitutional imperative that it not be "unreasonable" under the

circumstances. Whren v. United States, 517 U.S. 508, 509-510 (1996).

        When there is no warrant for a seizure, the Court must determine if

the seizure was reasonable under the circumstances, i.e., whether there was

probable cause to stop the car for some valid traffic infraction. Since it is the

Government’s burden to meet, the defense requests that the Court set an

evidentiary hearing at which time the defense can challenge the

Government’s ability to meet this heavy burden. If the Government fails to

meet its burden, the defense will request that the Court enter an order

suppressing all evidence which was discovered as a result of the unlawful

seizure. See Wong Sun v. United States, 371 U.S. 471 (1963).




  Federal Defender Program, Inc., 1500 Centennial Tower, 101 Marietta Street, NW, Atlanta, Georgia 30303, 404-688-7530
                                                                                                                    Page 2
   Case 1:19-cr-00348-ELR-CMS Document 24 Filed 12/09/19 Page 3 of 4



                                                   CONCLUSION

        WHEREFORE, we pray that the Court will suppress any and all

evidence obtained from the warrantless seizure listed above on August 14,

2019. We further request that the Court schedule an evidentiary hearing to

take evidence relevant to the issues necessary to determine this motion. We

anticipate asking that the Court allow briefing after the taking of evidence.

Finally, we ask for the opportunity to supplement this motion if necessary

as additional facts are learned.

        Respectfully submitted, this 9th day of December, 2019.



                                                         V. Natasha Perdew Silas
                                                         V. Natasha Perdew Silas
                                                         Georgia State Bar Number 571970
                                                         Attorney for Mr. Arnau


FEDERAL DEFENDER PROGRAM, INC.
1500 CENTENNIAL TOWER
101 MARIETTA STREET, NW
ATLANTA, GEORGIA 30303
404-688-7530
NATASHA_SILAS@FD.ORG




  Federal Defender Program, Inc., 1500 Centennial Tower, 101 Marietta Street, NW, Atlanta, Georgia 30303, 404-688-7530
                                                                                                                    Page 3
   Case 1:19-cr-00348-ELR-CMS Document 24 Filed 12/09/19 Page 4 of 4




  CERTIFICATE OF SERVICE AND COMPLIANCE WITH LR 5.1B

        I hereby certify that I electronically filed the foregoing pleading with the

Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to the following attorney of record:


                           Tyler Mann, Esquire
                           Assistant United States Attorney
                           Suite 600, United States Courthouse
                           75 Ted Turner Drive, S.W.
                           Atlanta, Georgia 30303
                           Attorney for the Government


        Dated: This 9th day of December, 2019.


                                                         V. Natasha Perdew Silas
                                                         V. Natasha Perdew Silas




  Federal Defender Program, Inc., 1500 Centennial Tower, 101 Marietta Street, NW, Atlanta, Georgia 30303, 404-688-7530
                                                                                                                    Page 4
